*446Opinión concurrente del
Juez Asociado Señor Negrón García.
Vivimos tiempos muy difíciles. La corrupción en la eje-cución de obras gubernamentales a cargo de personas y en-tidades privadas, por la ilegal e inadecuada utilización de los fondos públicos, ha alcanzado proporciones alarmantes en esta década. Estamos ante una enfermedad grave y con-tagiosa, que poco a poco ha minado la salud y carcomido el entretejido social y la confianza del ciudadano en sus ins-tituciones públicas. No podemos restringir severamente el poder investigativo constitucional de la Oficina de la Con-tralor en las intervenciones y auditorías sobre las cuentas, los ingresos y los desembolsos, única “medicina” disponible hoy para sanar tan grave enfermedad.
Primero, los autores de nuestra Constitución eran muy conscientes y dejaron inequívoca constancia sobre las transcendentales funciones, prerrogativas, deberes y facul-tades de la Contralor. Sabían que sus intervenciones se-rían realizadas conforme a los principios básicos de la con-tabilidad y de la auditoría. 2 Diario de Sesiones de la Convención Constituyente 922-923 (1951).(1) Desde aque-lla época hasta el presente, toda auditoría implica exami-nar e inspeccionar rutinariamente, para su comprobación y verificación, una serie de documentos sin los cuales le es imposible al auditor descargar responsablemente su tarea.(2) Entre estos, siempre se ha destacado, como proce-dimiento normal, el examen de los cheques, depósitos y *447estados bancarios de la entidad o persona gubernamental o privada de que se trate. E.L. Kohler y P.W. Pettengil, Principies of Auditing, Ed. McGraw-Hill, 1932, págs. 52-54.(3)
Segundo, no cabe equiparar y extender el preciado dere-cho a la intimidad del ciudadano común a la corporación (entidad jurídica ficticia), cuyo dueño y único accionista alegadamente incurrió en serias irregularidades en la construcción de una obra de gobierno millonaria y se lucró con fondos públicos.
Tercero, quien contrata y obtiene ganancias del Gobierno no tiene la misma expectativa de intimidad', en particular, el Sr. Rubén Tresgallo, Presidente y único accionista que controla y domina a RDT Construction Corp. (RDT), y tiene “plenos poderes para dirigir y administrar los nego-cios y asuntos” corporativos. 14 L.P.R.A. sec. 1102(3)(c). Como entidad ficticia, RDT Construction Corp. vive, actúa, contrata, funciona y se pronuncia a través de su dueño, el señor Tresgallo. Cuarto, RDT Construction Corp. debe su existencia y está sujeta a la Ley de Corporaciones; de ella emanan sus derechos y deberes. No puede selectivamente reclamar derechos sin afrontar sus obligaciones. Quinto, exigir a la Contralora la obtención de un permiso previo en una vista judicial, para requerir documentos bancarios, es despojarla de su facultad constitucional de expedir “sub poenas”. Sexto, se trata de un “sub poena” constitucional, cuya expedición por la Contralora, no puede presumirse ilegal. Séptimo, no aplica la doctrina jurisprudencial penal *448sobre los registros y allanamientos, por su propia natura-leza distinta y distinguible.
Debemos evitar todo enredo conceptual entre persona natural y jurídica que nos lleve a tejer para siempre un manto de secretividad corporativo tan amplio, que anquilose y convierta en letra muerta el poder investigativo constitucio-nal de la Contralor (4) Menos, imponerle la onerosa carga de siempre tener que conseguir cientos de órdenes judicia-les para los casos que investigue. Estos exigen rutinaria-mente examinar libros, documentos de contabilidad y cuen-tas bancarias. Al final y a la postre, la fecunda imagi-nación humana siempre podría encontrar, en los intersti-cios de cada pieza documental propiedad de otro, una ex-presión del “poliforme” derecho a la intimidad.
Coincidimos, pues, con la opinión del Tribunal que sos-tiene, al amparo de su facultad investigativa constitucio-nal-estatutaria, que la Contralor puede expedir legítima-mente sub poenas y requerir, sin orden judicial previa, copias de los estados de cuentas, depósitos y cheques y otra información financiera, en posesión de instituciones banca-rias, sin el consentimiento inicial de la corporación o persona investigada que contrató y ejecutó obras públicas gubernamentales.
I — I
RDT Construction Corp. (Sr. Rubén Tresgallo), empresa privada con fines de lucro, sometió la documentación co-rrespondiente y obtuvo la buena pro en subasta pública, que fue celebrada por la Compañía de Fomento Recreativo, *449para construir el Pabellón de la Paz en el Parque Luis Muñoz Rivera en San Juan. Realizada la obra, la Compa-ñía de Fomento Recreativo pagó con fondos del erario a RDT Construction Corp. conforme a las documentaciones y certificaciones de rigor.
El 7 de agosto de 1991, la Contralor inició una auditoría de la Compañía de Fomento Recreativo que cubría desde el 1ro de enero de 1988 al 31 de diciembre de 1992. Expidió unas citaciones formales al Banco Santander (sub poena duces tecum) para solicitar, en específico, copias de los che-ques, depósitos y estados de las cuentas de RDT Construction Corp. y de su Presidente, único accionista, el señor Tresgallo. La pertinencia y especificidad de estos documen-tos no se cuestiona. Abarcan la etapa de la subasta, el co-mienzo de la construcción y los momentos de mayor movi-miento de desembolsos. El Banco Santander los entregó.
A su vez, el señor Tresgallo fue citado (subpoena ad tes-tificandum) para que compareciera el 15 de septiembre de 1992 a la Oficina de la Contralor a “declarar en relación con la investigación”. Asistió de forma voluntaria y, sin re-servas, prestó una declaración jurada, según le fue solici-tada,(5) que, luego de haber sido transcrita, se negó a firmar.
Aproximadamente seis (6) meses más tarde, en marzo de 1993, la investigación reflejó supuestas serias irregula-ridades (apropiación de fondos públicos, falsificación de documentos y vicios de construcción) en la construcción del Pabellón de la Paz, vinculadas a las acciones del señor Tresgallo. En virtud del Reglamento Núm. 35,(6) el señor *450Tresgallo fue notificado de una audiencia para darle la oportunidad de explicar o esclarecer los hallazgos investi-gativos antes de que se rindiera el informe oficial final.
No acudió. Posteriormente, el señor Tresgallo, por sí y en nombre de RDT Construction Corp., solicitó del Tribunal Superior, Sala de San Juan, una orden de entredicho provisional que impidiera el Uso de los documentos obteni-dos del Banco Santander y su declaración por alegada-mente contravenir sus derechos constitucionales contra los registros y allanamientos irrazonables (Sec. 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1) y la autoincri-minación (Art. II, Sec. 11, L.P.R.A., Tomo 1). El tribunal de instancia se negó a ello y dispuso la continuación por la vía ordinaria.
La Oficina de la Contralor solicitó una sentencia sumaria. Invocó su facultad constitucional para investigar, la carencia de expectativa razonable de intimidad sobre los documentos aludidos y la correcta obtención de la declara-ción del señor Tresgallo. Oportunamente, el ilustrado tribunal de instancia (Hon. Arnaldo López Rodríguez, Juez) dictó la sentencia y decretó irrazonable e ilegal el “registro” de las cuentas bancarias y ordenó su devolución. En su dictamen, prohibió que fueran utilizados en la auditoría practicada a la Compañía de Fomento Recreativo. Erró.
i — l h-i
En nuestro panorama jurídico, las facultades investiga-tivas y la posición de la Contralor de Puerto Rico, de géne-sis constitucional, son únicas. Se creó para fiscalizar las cuentas, los ingresos y los desembolsos gubernamentales (post audit) y determinar si fueron hechos conforme a la ley. Diario de Sesiones, supra, págs. 920-927, 963-965, 1763, 1968-1973, 2577 y 2587-2588. Como tal, es una figura sui géneris.
*451La See. 22 del Art. III de la Constitución, supra, ed. 1982, pág. 347, en lo pertinente, dispone:
... El Contralor fiscalizará todos los ingresos, cuentas y des-embolsos del Estado, de sus agencias e instrumentalidades y de los municipios, para determinar si se han hecho de acuerdo con la ley. Rendirá informes anuales y todos aquellos informes es-peciales que le sean requeridos por la Asamblea Legislativa o el Gobernador.
Ella vela por el fiel cumplimiento de la política pública encarnada en la Ley de Contabilidad del Gobierno de Puerto Rico, Ley Núm. 230 de 23 de julio de 1974 (3 L.P.R.A. secs. 283-283p) y otros estatutos que, eñ síntesis, exigen que los gastos y fondos públicos sean legítimos y legales y promuevan la máxima economía y óptima utiliza-ción de los recursos públicos y que los gastos del Gobierno se hagan dentro de un marco de utilidad, necesidad y austeridad.
No se debate que la Oficina de la Contralor es parte del Poder Legislativo. Diario de Sesiones, supra, págs. 920 y 925; H.M.C.A. (P.R.), Inc., etc. v. Contralor, 133 D.P.R. 945 (1993).(7) Commoloco of Caguas, Inc. v. Benitez Díaz, 126 D.P.R. 478 (1990); E.L.A. v. Asoc. Empleados Obras Púb. *452Mun., 126 D.P.R. 320 (1990); In re Ríos, 112 D.P.R. 353 (1982). Como brazo auxiliar' de la Asamblea Legislativa, fue dotado de iguales poderes investigativos por la propia Constitución.(8) Con particularidad, se le autorizó a:
... [T]omar juramentos y declaraciones y para obligar, bajo apercibimiento de desacato, a la comparecencia de testigos y a la producción de libros, cartas, documentos, papeles, expedien-tes, y todos los demás objetos que sean necesarios para un com-pleto conocimiento del asunto bajo investigación.(9)
Debido a su alto linaje constitucional, no podemos recor-tar sustancialmente sus poderes ni equipararlos y dejarlos más débiles que muchas agencias administrativas, cuyo origen es estatutario. Continúan vigentes los pronuncia-mientos siguientes de H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra, págs. 964-965:
Es tarea germinal del Contralor determinar la legalidad de todas las cuentas, los ingresos y los desembolsos de propieda-des y fondos públicos. Para la consecución de esa tarea nuestro ordenamiento le confiere un vasto poder para investigar. Según el preclaro imperativo constitucional, ese poder se extiende para requerir aquella evidencia testifical [o djocumental que sea ne-cesaria para el más cabal entendimiento de la materia bajo investigación. Por lo tanto, la autoridad del Contralor para re-querir la producción de testimonio o de documentos se deter-mina según su pertinencia con un asunto legítimamente objeto de fiscalización. Ello implica que, cuando el curso de una inves-tigación de los desembolsos públicos así lo exija, el Contralor podrá requerir información de entidades privadas hasta donde sea necesario para esclarecer el asunto en cuestión. (Enfasis suplido.)
*453El dictamen de la ilustrada sala de instancia, con abs-tracción de las peculiares prerrogativas investigativas constitucionales de la Contralor, le exige un permiso judicial previo para investigar las cuentas bancarias de las en-tidades y personas privadas que hayan contratado con el Gobierno y que se hayan lucrado con fondos públicos. Ello es contrario a lo resuelto por este Foro, a los efectos de que la Constitución “deposit[ó] en manos de la Oficina de la Contralor la determinación inicial de pertinencia” y que la facultad de los tribunales sólo es “para dirimir controver-sias sobre este último requisito”. (Enfasis suplido.) H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra pág. 971.
Aquí, la corporación RDT (señor Tresgallo) realizó una obra de construcción gubernamental, cuyo contrato generó a su favor unos desembolsos millonarios de fondos públicos. ¿Cómo puede seriamente cuestionar la legitimi-dad de la intervención de la Contralor? ¿Cómo sostener que los documentos bancarios no son pertinentes? Como vere-mos, que algunos documentos estuvieran en poder de un tercero (Banco Santander), no afectó en manera alguna su poder de requerirlos directamente —sin tener que acudir a un tribunal en ese momento— por estar razonablemente re-lacionados al asunto bajo investigación. Y nadie ha podido sostener lo contrario: el requerimiento es razonable, defi-nido y los documentos bancarios fueron y son pertinentes en la investigación “post audit” sobre la construcción del Pa-bellón de la Paz efectuada por RDT Construction Corporation (señor Tresgallo).
Como dijéramos, enfatizamos que la Oficina de la Con-tralor posee vastos poderes investigativos constitucionales, entre ellos, el de emitir citaciones administrativas (sub poena) para “ ‘la comparecencia de testigos y a la produc-ción de libros, cartas, documentos, papeles, expedientes y todos los demás objetos que sean necesarios para un com-pleto conocimiento del asunto bajo investigación’ ”. (Énfasis en el original suprimido y énfasis suplido.) H.M.C.A. (P.R.), *454Inc., etc. v. Contralor, supra, pág. 961. Estas órdenes, de carácter oficial, van dirigidas a una persona o entidad para obligarla a declarar (sub poena ad testificandum) o que produzca todo tipo de libros, expedientes u otros documen-tos que tenga bajo su control (sub poena duces tecum). Su emisión no precisa de una orden judicial previa. Sin este poder, y el potencial auxilio coercitivo del desacato en los tribunales, sólo podría lograr la información cuando el re-querido consintiera. Pecaríamos de ingenuidad judicial si no advirtiéramos la natural renuencia de muchas personas y sus corporaciones a entregar documentos y cheques ban-carios para fines investigativos, máxime, como en el caso de autos, que tienden a revelar y confirmar graves irregulari-dades en la legalidad de los desembolsos de dineros públicos.
El poder de investigación de la Contralor es tan vital para el descargo responsable de su encomienda, que es el único funcionario que la Constitución, pormenorizada-mente, le autorizó a requerir toda clase de documentos ne-cesarios, incluso los más privados, como lo son las cartas, cuyo contenido, de ordinario, está limitado a su autor y destinatario. La amplitud de estos poderes fue concebida, en palabras de los Constituyentes, para que la Contralor realice “sin entorpecimientos, las investigaciones que crea necesarias”. (Enfasis suplido.) Diario de Sesiones, supra, pág. 2588.
Para la Contralor poder expedir “sub poenas”, la Cons-titución no le exige que vaya antes a los tribunales a demos-trar su pertinencia o procedencia.(10) Tal exigencia consti-tuiría una arbitrariedad que distorsiona y desnaturaliza la cronología, utilidad y facultad del mecanismo constitucio-*455nal de citación por “sub poenas”.(11) Además, incurriríamos en el serio error conceptual de equiparar una citación ad-ministrativa con una criminal, lo que absurdamente nos llevaría a aplicarle a la Contralor (en sus efectos más res-trictivos), la jurisprudencia penal contra los registros y allanamientos irrazonables.
Una citación administrativa invéstigativa de la Oficina del Contralor es para descubrir y procurar evidencia que determine la validez de las operaciones fiscales de la agen-cia pública investigada. No es para probar un caso pen-diente; basta con examinar si están presentes los estánda-res razonables legislativos o administrativos que justifican dicho requerimiento. E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 6.21, pág. 470. La facultad para examinar unos documentos bancarios no depende de la existencia de un caso o una controversia, sino del descargo del deber ministerial que la Constitución le impuso: la curiosidad ofi-cial de la Contralor es un mandato constitucional.(12)
*456En H.M.C.A., (P.R.), Inc., etc. v. Contralor, supra, a tra-vés de un sub poena, los funcionarios de la Contralor pre-tendieron realizar un registro ilimitado al penetrar e inter-venir físicamente el local de las oficinas de H.M.C.A. para inspeccionar y examinar todos los documentos que conside-raban pertinentes. En ese escenario, totalmente distinto al de autos, se dijo que no bastaba con el sub poena y que para realizar ese tipo de investigación e inspección se tenía que cumplir antes con el requisito estatutario de una orden judicial de la Sec. 6.1 de la Ley de Procedimiento Adminis-trativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.), Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. sec. 2191).(13)
El ilustrado foro de instancia resolvió correctamente que el Right to Financial Privacy Act, 12 U.S.C. sec. 3401 et seq. —que fija unos requisitos de notificación al cliente (persona natural, no una corporación) para la investiga-ción de sus cuentas bancarias— sólo aplica a las autorida-des federales y no es extensivo a los estados ni a Puerto Rico.
Aún así, incidió al considerar equivalente funcional la referida Sec. 6.1 de L.P.A.U., que reglamenta los registros administrativos. Como sabiamente hoy ha concluido este Tribunal, dicho precepto es inaplicable al caso de autos, pues “se trata exclusivamente de un requerimiento de docu-mentos que emitió la Contralora, en virtud de su poder de ‘sub poena’ ”. (Énfasis suplido.) Opinión del Tribunal, pág. 433.
Ningún precepto estatutario o interpretación judicial *457puede contravenir o anular una disposición constitucional tan precisa y expresa como es la facultad para “sub poena” fijado en la Sec. 22 del Art. III antes transcrita. Al igual que ocurre con las prerrogativas constitucionales del Poder Judicial, la Asamblea Legislativa puede promulgar mía ley que afecte la Oficina de la Contralor, siempre y cuando no disminuya o coarte sus facultades investigativas y obliga-ciones de rango constitucional. Esta limitación la reconoció la Asamblea Legislativa, pues en la propia L.P.A.U. esta-bleció que cubriría y aplicaría a todas las agencias no ex-cluidas expresamente, y definió las “agencias” como aque-llos organismos del E.L.A. “autorizados por ley a investigar”. Hemos visto que la característica fundamental de la facultad investigativa de la Contralor es de estirpe constitucional, no estatutaria.
No tiene razón RDT Construction Corporation (señor Tresgallo) al argumentar que a los sub poenas de la Con-tralor le aplican las disposiciones de la L.P.A.U., bajo el simple fundamento de que el legislador no lo excluyó expresamente. En ese extremo, los pronunciamientos en H.M.C.A (P.R.), Inc., etc. v. Contralor, supra, no gobiernan el caso de autos. La independencia de criterio de la Contra-lor, tan exaltada por los creadores de nuestra Constitución, no puede ser así inmolada; esa interpretación le coartaría y la sometería al capricho de los Poderes Legislativo y Judicial.
Aclarado este aspecto, recordamos que, por su natura-leza, la autoridad constitucional de la Contralor para emi-tir citaciones administrativas (sub poenas) no está limi-tada a aquellos sobre quienes puede ejercer su jurisdicción regulatoria,(14) sino que se extiende a toda persona de la *458cual pueda obtenerse información relevante y pertinente a su investigación.(15) Véanse: Federal Communications Commission v. Cohn, 154 F. Supp. 899, 906 (S.D. N.Y. 1957); B. Schwartz, Administrative Law, 3ra ed., Boston, Ed. Little, Brown and Co., 1991, Sec. 3.12. Puede requerir testimonios y documentos pertinentes, a pesar de que la citación sea dirigida a un tercero no sujeto directamente a su jurisdicción u objeto de la investigación. Sólo es menes-ter que los documentos sean pertinentes, definidos y estén dentro de su autoridad. Schwartz, op. cit.
í — I H-H HH
La Sec. 10, Art. II de la Carta de Derechos, L.P.R.A., Tomo 1, consagra la protección contra los registros y alla-namientos irrazonables. Al extendérsela mecánicamente a RDT Construction Corporation (señor Tresgallo), el repu-tado foro de instancia pasó por alto que esta protección se extiende a los ciudadanos y las corporaciones sólo contra citaciones irrazonables de las agencias administrativas. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 206 (1984); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 401 (1983); H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra.
Cometió error al así aplicarla, pues el criterio de la ra-zonabilidad dependerá de si la investigación está autori-zada por ley, que el requerimiento no sea demasiado inde-finido y que la información guarde razonable pertinencia con el asunto específico investigado. H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra; E.L.A. v. P.R. Tel. Co., supra, pág. 402; P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 747-748 (1976); Comisionado de Seguros v. Bradley, 98 D.P.R. 21, *45931 (1969). En el caso de autos, el requerimiento de los do-cumentos bancarios por la Oficina de la Contralor cumplió satisfactoriamente con las condiciones de razonabilidad constitucional antes expuestas.
Tales documentos son razonablemente pertinentes a la investigación e indudablemente ayudan a detectar y trazar el movimiento de los fondos públicos de la Compañía de Fomento Recreativo en su relación contractual con la em-presa privada RDT Construction Corporation (señor Tresgallo). Sólo examinando el cuadro completo, integral y específico de esas erogaciones en los distintos períodos re-lacionados con la contratación, puede realmente conocerse si los desembolsos se destinaron conforme a la ley.(16)
IV
Esclarecido el origen y la validez constitucional de los “sub poenas” de la Contralor, es evidente que el método escogido es compatible con las garantías de nuestra Constitución. Conocemos la visión de la Asamblea Consti-tuyente sobre los principios básicos de auditoría y los docu-mentos necesarios bajo los cuales funciona la Oficina del Contralor. Se trata de “normas generalmente aceptadas que est[á]n de acuerdo con con las prácticas corrientes del examen de cuentas”. 2 L.P.R.A. sec. 73.(17) El descargo efi-caz de esa función es un imperativo constitucional, imposi-ble de realizar si no se tiene la información financiera de las cuentas bancarias. Government Auditing Standards, *460Rev. 1994, Cap. 2, inciso (12), págs. 2-6. La importancia de examinarlas ha sido siempre un principio rector en auditorial.(18)
“En Dios confiamos, a todos los demás los auditamos”, pensamiento que recoge pragmáticamente el sentir de los profesionales sobre la auditoría. La Asociación Americana de Contabilidad define “auditoría” como un proceso siste-mático mediante el cual se obtiene y evalúa objetivamente la evidencia relacionada a eventos y transacciones econó-micas para determinar el grado de correspondencia entre esa evidencia y los criterios establecidos, y comunicar los resultados a personas interesadas. H. Johnson, Auditing, 4ta ed., Houston, Dame Pubs. Inc., 1991, T. X, pág. 6.(19)
Sería ilógico y en abierta violación a nuestra Constitu-ción y a los principios básicos de auditoría, imponerle a la Contralor que, para cumplir con su deber como auditor de las agencias del E.L.A. y empresas privadas que con ellas contratan, antes de expedir un sub poena tenga que solici-tarle permiso al tribunal.
*461V
H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra, págs. 972-973, resolvió:
La Cuarta Enmienda de la Constitución federal garantiza que todo registro gubernamental se hará en virtud de una or-den fundamentada en causa probable, fundada en juramento o afirmación. Valga señalar que no toda intervención guberna-mental es un registro a la luz de esta enmienda. Ocurre un registro sólo cuando la expectativa razonable de intimidad de una persona ha sido transgredida. Véanse: California v. Ciraolo, 476 U.S. 207, 209 (1986); Smith v. Maryland, 442 U.S. 735, 740 (1979); Katz v. United States, 389 U.S. 347, 351-352 (1967); E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 6.13, pág. 404. (Énfasis suplido.)
Sabido es que una expectativa razonable de intimidad se configura “si la persona tiene un derecho razonable a abri-gar, donde sea, dentro de las circunstancias del caso espe-cífico, la expectativa de que su intimidad se respete”. Pueblo v. Lebrón, 108 D.P.R. 324, 331 (1979), siguiendo a Katz v. United States, 389 U.S. 347 (1967).

La expectativa de intimidad no es absoluta ni incondicional. Varía; está sujeta a excepciones más o menos razonables, por lo que el dato se hace comunicable en aten-ción a los legítimos intereses apremiantes en juego. En al-gunas situaciones puede ser fuerte o débil, o simplemente, ausente. Un individuo tiene una expectativa de intimidad mayor que una corporación.

Ni RDT Construction Corporation ni tampoco el señor Tresgallo poseían una expectativa razonable de intimidad sobre los expedientes de las cuentas bancarias, que habían sido obtenidos por la Contralor, por varios fundamentos: la naturaleza y los límites de toda corporación; la contrata-ción por subasta pública; características de las cuentas bancarias, y el carácter razonable administrativo del examen. Elaboremos esto.
Ciertamente, hemos extendido la protección contra los *462registros y allanamientos irrazonables a corporaciones. “Los establecimientos comerciales, sean o no propiedad de corporaciones, pueden invocar la Cuarta Enmienda.” E.L.A. v. Coca Cola Bott. Co., supra, pág. 209. Véase H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra. Sin embargo, por su naturaleza ficticia, una corporación no puede recla-mar el mismo derecho a la intimidad del que goza un ciu-dadano natural bajo la protección constitucional contra re-gistros y allanamientos irrazonables; la expectativa es mucho menor. United States v. Morton Salt Co., 338 U.S. 632, 652 (1950).
En nuestro ordenamiento jurídico, las corporaciones pri-vadas son personas jurídicas que existen por virtud de la ley. Su personalidad no es perpetua; puede ser limitada e, incluso, revocada. 14 L.P.R.A. sec. 2012. La reglamentación e intervención gubernamental es amplísima. Su certificado de incorporación es público. “[L]os libros, cuentas, archivos y demás documentos de todas las corporaciones del país y corporaciones extranjeras autorizadas” están sujetos a ins-pección y examen por el Secretario de Estado y el Secreta-rio de Hacienda. 14 L.P.R.A. secs. 421 y 422.
Toda corporación anualmente tiene que presentar un in-forme en el Departamento de Estado. Éste debe contener un estado de su condición económica, preparado conforme a los principios de contabilidad generalmente aceptados. 14 L.P.R.A. sec. 2301. Debe exponer una relación de los nom-bres y las direcciones postales de todos los directores y ofi-ciales de la corporación en funciones, a la fecha cuando se rinda el informe, y las fechas en que termina el período de duración de sus respectivos cargos, y cualquier otra infor-mación requerida por el Secretario de Estado.(20)
*463Una entidad corporativa no puede reclamar un derecho irrestricto para llevar a cabo sus negocios en secreto. Véase Colegio Puertorriqueño v. Pesquera de Busquets, 464 F. Supp. 761, 766 (P.R. 1979). La naturaleza y los propósitos de la entidad corporativa, y el interés que habrá de ser protegido, determinarán si según un cuadro de hechos es-pecíficos, tiene un derecho a la intimidad que merezca protección. United States v. Hubbard, 650 F.2d 293, 306 (2do Cir. 1981); Colegio Puertorriqueño v. Pesquera de Busquets, supra, pág. 766. Tales corporaciones están abiertas a cierto tipo de intromisiones por parte del Gobierno, que no serían permisibles en un contexto puramente privado. G.M. Leasing Corp. v. United States, 429 U.S. 338, 353 (1977).
La protección establecida en la Sec. 10 de nuestra Carta de Derechos, supra, repetimos, no es un principio absoluto; permite excepciones fundadas en intereses apremiantes. E.L.A. v. Puerto Rico Tel. Co., supra, pág. 403 El interés apremiante en el caso de autos es la efectiva fiscalización de los desembolsos de fondos hechos por la Compañía de Fomento Recreativo a RDT Construction Corporation (se-ñor Tresgallo), conforme al mandato constitucional.
No hay duda de que el interés apremiante del Estado, en cuanto a que sus fondos sean utilizados únicamente para fines públicos, sobrepasa cualquier interés que pueda tener un ente corporativo ficticio, en particular si se ha lucrado con fondos públicos. Cuando RDT Construction Corporation (señor Tresgallo) voluntariamente decidió contratar *464con la Compañía de Fomento Recreativo para la realiza-ción del Pabellón de la Paz, su expectativa de intimidad se vio reducida aún más. El contrato entre la Corporación de Fomento Recreativo y RDT Construction Corporation (se-ñor Tresgallo) fue el resultado de una subasta pública. Ese trámite exigió la evaluación y entrega voluntaria de diver-sos documentos, incluso de información confidencial sobre su solvencia económica’, esto es, su capacidad monetaria para poder cumplir con su oferta. Esa información, de na-turaleza muy íntima, comprendió el nombre del dueño, el número del seguro social, la dirección postal y la ubicación física del negocio y de los teléfonos, los bienes, las obras o los servicios ofrecidos, ejecuta, presta o interesa, el informe financiero auditado, las referencias bancarias, las referen-cias comerciales, el certificado de incorporación, y como una persona jurídica, el nombre y la dirección de todos los miembros de la Junta de Directores.
Esta realidad, no contradicha, derrota el pretendido de-recho a la intimidad de RDT Construction Corporation se-gún los hechos específicos de este caso. Desde que volunta-riamente entraron al proceso de subasta, RDT Construction Corporation y el señor Tresgallo perdieron cualquier expectativa de intimidad que pudieran haber tenido sobre los documentos y la información de carácter personal y fi-nanciero entregados por el Banco Santander a la Oficina de la Contralor. Más aún, por disposición expresa del Art. 78 del Reglamento de Subasta, tales documentos son pú-blicos y, además, el destino final de esa información era la propia Oficina del Contralor.(21)
Como explicáramos, el efecto de una citación adminis-trativa sobre la intimidad de una persona es mucho menor que en un registro criminal.(22)
*465En un contrato millonario pára una obra gubernamen-tal está sobreentendido que la entidad privada se somete y autoriza al Contralor a tener acceso a los libros, los expe-dientes, las cuentas y los cheques relacionados con los des-embolsos de los fondos públicos. Claro está, este consenti-miento está sujeto a que los requerimientos y exámenes sean razonables', no se extiende a los irrazonables.(23)
La expectativa de intimidad que una corporación o persona posee en sus cuentas bancarias se extiende a que el público en general y las personas privadas, sin su consen-timiento, puedan observar sus expedientes; pero la intimi-dad nunca ha sido protegida contra los empleados del banco, y mucho menos con respecto a los agentes del Go-bierno en investigaciones legítimas,(24) El acceso al expe-diente bancario está justificado por el interés apremiante *466en su uso para investigaciones administrativas, procedi-mientos contributivos, regulatorios y criminales. Véase K.C. Davis, Administrative Law Treatise, 3ra ed., Minnesota, Ed. West Publishing Co., 1994, Vol. I, Sec. 4.5.
Reconocemos que los adelantos en la banca y el uso de las computadoras permiten obtener una mayor y más rá-pida información. Sin embargo, ello no significa que la in-formación bancaria sea totalmente abarcadora en el plano íntimo. Primero, mucha de la información que se define como íntima, por su naturaleza, versa sobre datos y activi-dades de carácter público. Así, la “compra de un hogar”, que no es otra cosa que la adquisición de un bien inmueble, cuyo exterior está a la vista. Los negocios bancarios sobre crédito hipotecario contienen las condiciones del préstamo, balance, pagos, etc. Tal información figura en la escritura pública, inscrita en el Registro de la Propiedad, accesible a la ciudadanía interesada.
Datos tales como la ocupación, la dirección y el teléfono de la persona surgen de los documentos de los trámites de subasta y de los contratos. Los lugares que frecuenta, la iglesia, las tiendas y los establecimientos donde compra son actividades públicas. En cuanto “a qué partido contribuye”, basta con señalar que los partidos políticos tienen que in-formarlo a la Comisión Estatal, identificando así a los contribuyentes. Segundo, la realidad es que el cliente que lleva a cabo negocios con o mediante un banco, expone vo-*467luntariamente la información y asume el riesgo de que el banco pueda revelarla al Gobierno. United States v. Jacobsen, 466 U.S. 109, 117 (1984). La Sec. 10 del Art. II de nuestra Constitución, supra, no prohíbe el uso de esa infor-mación por la Contralor.
Rehusamos alterar la naturaleza pública de los instru-mentos negociables y convertirlos en documentos privados.(25) Por sus características inherentes y requisitos de negociabilidad, tienen la cualidad de ser transferidos a ter-ceros que no sean parte del contrato original. La persona que suscribe un documento negociable no puede impedir su posterior endoso o transferencia. De ahí que no pueda re-clamar confidencialidad sobre el contenido.
Al no existir un privilegio aplicable que confiera una expectativa de intimidad sobre esos documentos, no cabe impugnar su obtención por una entidad gubernamental con reconocidos poderes constitucionales investigativos.
El requerimiento de información hecho por la Contralor es cónsono con las facultades específicas que le han sido conferidas por la Constitución y las leyes. Es legítima, vá-lida y pertinente a su investigación. En estas circunstan-cias, no se infringió la expectativa a la intimidad de RDT Construction Corporation (señor Tresgallo) sobre los docu-*468mentos entregados voluntariamente por el Banco de Santander.(26)
VI
Conforme a H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra, toda empresa privada que contrata con el Estado y recibe fondos públicos está sujeta a ser investigada por la Oficina de la Contralor. En el descargo de sus poderes in-vestigativos constitucionales, dicha funcionaría está obli-*469gada a respetar los derechos constitucionales de las perso-nas investigadas, en especial de tan alta jerarquía en nuestro ordenamiento como lo es el derecho a la intimidad. Ahora bien, aunque de la más profunda envergadura, su vigencia depende del control que la persona haya man-tenido. Quien brinde a otro información “privada” sabe que ya ha perdido ese carácter, máxime en el ámbito de los negocios que se hacen con el Gobierno mediante subastas públicas, en que la información queda vertida, la mayoría de las veces, en documentos, incluso instrumentos negocia-bles que, por definición, fueron hechos para pasar de persona a persona.
En el descubrimiento de la corrupción y el mal uso de los fondos públicos, para fijar responsabilidades, ni RDT Construction Corporation ni su Presidente, señor Tresga-11o, tienen suficiente expectativa de intimidad como para impedir la inspección de documentos bancarios en situacio-nes de interés gubernamental apremiante.
Finalmente, no pueden invocar la tesis judicial de fac-tura más ancha del derecho a la intimidad bajo nuestra Constitución. E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 440 (1975). La aplicación ciega y mecanicista de esa tesis en este caso, como precedente, convertiría la fac-tura más ancha en la factura más costosa jamás pagada por el Pueblo de Puerto Rico.

 Al respecto, el Delegado Luis Muñoz Rivera al proponer la enmienda de llamarlo “auditor” hizo referencia y citó las obras de W.R. Thompson, Accounting System, y de E.L. Kohler y P.W. Pettengil, Principles of Auditing, Ed. McGraw-Hill, 1932. Ambas obras eran conocidas entre los profesionales del país y usadas como textos en la Universidad de Puerto Rico.


 "y ia jurisprudencia sostiene que el ‘audit’ no es un mero proceso matemá-tico, sino que incluye también la investigación, peso y apreciación de evidencia.” Compañía Popular, etc. v. Gallardo, Sec. Ejec., 54 D.P.R. 579, 581-582 (1939).


 No podría ser de otro modo. “Cuando los pagos se efectúan por cheques, la prueba que debe examinarse además de los comprobantes, es la que ofrecen los che-ques pagados, o sea, los que se devuelven al librador después de haber sido pagados por el banco.” W.H. Bell y R.S. Johns, Intervención y Fiscalización de Contabilidades, (Orlando López-Hidalgo, traductor), The University Society, 1942, T. I, pág. 77. En la materia de auditoría se acepta como un documento altamente confiable el cheque, pues éste “lleva el endoso de la persona pagada y la perforación o sello indicativo del banco pagador. Debido a que es revisado y procesado por terceros, usualmente los auditores lo miran como un tipo de evidencia muy fuerte. Sirve para ver que se adquirió un activo a determinado costo, o como prueba de que se pagó una deuda o se incurrió en un gasto”. (Traducción nuestra.) O.R. Whittington, K. Pany, W.B. Meigs y R.F. Meigs, Principle of Auditing, Irwin, Ed. Tenth, 1992, pág. 198.


 Difícilmente, RDT Construction Corporation como corporación, ente ficticio e inanimado, va a un banco a solicitar un crédito para comprar un hogar. Su “ocupa-ción” es de conocimiento público. Claro está, una corporación no ofrece datos “sobre los lugares que frecuenta, los bienes que adquiere, a qué partido político contribuye”. Más difícil nos resulta imaginarnos “los periódicos y revistas que frecuentemente lee, la iglesia a la cual hace donativos, las asociaciones a las cuales pertenece, las tiendas y establecimientos donde compra, los médicos que lo atienden y cualquier otra infor-mación de naturaleza muy íntima”.


 La obligación de advertir del derecho a no autoincriminarse surge cuando la investigación se centraliza sobre una persona que esté bajo la custodia del Estado e interrogada como sospechoso. Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965); Miranda v. Arizona, 384 U.S. 436 (1966); E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 2.3. Cier-tamente, una persona requerida a prestar una declaración jurada a través de un subpoena del Contralor, no se encuentra “bajo custodia”.


 Aprobado el 16 de octubre de 1992 y puesto en vigor treinta (30) días después de su presentación en el Departamento de Estado.


 Esta decisión tiene la peculiaridad de constituir el respetable criterio de sólo tres (3) jueces: su ponente, el Juez Asociado Señor Hernández Denton y los Jueces Asociados Señores Rebollo López y Alonso Alonso.
El Juez Asociado Señor Fuster Berlingeri disintió. Expuso que, por la semejanza de la entidad involucrada con una corporación público-privada, “no es constitucional-mente indispensable que la Contralor de Puerto Rico obtenga una orden judicial de registro antes de poder examinar los libros, documentos y expedientes relativos al uso que hace dicha entidad de las facilidades del Hospital Subregional de Carolina. En las circunstancias particularísimas de este caso, el peso de los intereses en conflicto, según mi criterio, se inclina a favor de eximir a la Contralor de la carga al expedito desempeño de sus funciones que implica someter su clara autoridad a la supervisión judicial previa". (Énfasis suplido.) H.M.C.A. (P.R.), Inc., etc. v. Contralor, 133 D.P.R. 945, 982 (1993). Más adelante aludió a la extensa e íntima supervisión y reglamen-tación gubernamental de la entidad y, subsiguientemente, consignó estar ante “una situación de registro administrativo en la cual las normas constitucionales pertinen-tes son más flexibles que en los casos de registro penal”. (Énfasis en el original.) Id., pág. 984.
El Juez Presidente Señor Andréu García, la Juez Asociada Señora Naveira de Rodón y el que suscribe se inhibieron.


 Sabido es, “[l]a facultad y el deber de la Asamblea Legislativa de fiscalizar la ejecución de la política pública y la conducta de los jefes de departamento mediante el ejercicio de sus vastos poderes de investigación han sido reconocidos, después de la Constitución, por este Tribunal. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 428 (1982)”. (Énfasis suplido.) Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576, 590 (1983). Véase, además, Silva v. Hernández Agosto, 118 D.P.R. 45 (1986).


 La Ley Núm. 9 de 24 de julio de 1952 (2 L.P.R.A. sec. 71 et seq.) implantó este mandato constitucional y habilitó la Oficina de la Contralor. Sus Reglamentos Núms. 27 y 36 conceden a sus funcionarios estos mismos poderes.


 Expedido el sub poena, la Ley Núm. 9, supra, autoriza a recurrir después al Tribunal Superior en caso de rebeldía o negativa a obedecerlo, al amparo de su poder constitucional para citar testigos y compeler la presentación de evidencia.
En ese momento el requerido puede plantear los fundamentos por los cuales estima es improcedente el sub poena. Una vez resuelto el asunto, si es requerido, incurrirá en desacato si desobedece la orden del tribunal. 2 L.P.R.A. sec. 79.


 El cargo de Contralor fue investido de una serie de salvaguardas y prerro-gativas constitucionales para que pueda ejercer su deber ministerial de fiscalizar las cuentas y los fondos públicos de nuestro sistema de gobierno, líbre de cualquier presión de tipo político-partidista y en un ambiente de completa autonomía.
Estos poderes especiales tienen su razón de ser en el hecho de que auditará las cuentas y los desembolsos de fondos públicos de todas las ramas de gobierno —-Eje-cutivo, Legislativo y Judicial— por lo que su poder investigativo no puede estar sujeto a la voluntad y al capricho de las entidades que potencialmente serán objeto de una auditoría en el futuro.
La Rama Judicial no está exenta de esas auditorías. En el ejercicio de nuestra delicada función de último intérprete de la Constitución, nos abstenemos prudencial-mente de modificar, disminuir y entorpecer sus facultades constitucionales investiga-tivas, máxime cuando surgen expresamente del texto de la propia Constitución.
Su importancia y jerarquía es tal, que es uno de los nueve (9) funcionarios (Gobernador y los Jueces de este Tribunal) sujetos al juicio de residenciamiento establecido en el Art. III, Sec. 9 de nuestra Constitución, L.P.R.A., Tomo 1.
La experiencia ha demostrado la sabiduría de los autores de la Constitución. No son pocas las ocasiones en que sus informes generan tensiones y críticas de los funcionarios que hayan sido intervenidos.


 Sus investigaciones son de carácter puramente civil, y los hallazgos utiliza-dos en la redacción de un informe para beneficio de todas las ramas de gobierno y del pueblo en general. 2 L.P.R.A. secs. 82 y 83. El que una investigación pueda motivar una posterior investigación criminal, no altera de manera alguna la naturaleza civil de esa investigación. Hannah v. Larche, 363 U.S. 420, 443 (1960).


 Aún así, este Tribunal dictaminó que la Contralor, en su comparecencia ante el tribunal de instancia y este Foro, había cumplido con el requisito de presentar una evidencia concreta justificativa de la razonabilidad de su intervención.
Así ha ocurrido en el recurso que nos ocupa. Evaluados los argumentos de RDT Construction Corporation (señor Tresgallo), una vez resuelto que no tienen suficiente expectativa de intimidad como para impedir la inspección de los documentos banca-rios en una situación de interés apremiante gubernamental —como en el caso de autos— no existe fundamento jurídico ni base racional alguna para anular y prohi-birle a la Contralor utilizar los documentos entregados voluntariamente por el Banco de Santander.


 En esa etapa inicial no se permite la intervención judicial por razones prácticas. Primeramente, si se permitiera al tribunal determinar si una agencia po-see jurisdicción sobre un área específica o sobre la persona investigada, esto podría atentar contra la participación de la agencia y privaría al tribunal del beneficio de la decisión final de ésta, en la que la controversia y los hechos estarían más depurados. Segundo, tolerar la intervención judicial en la determinación de jurisdicción tendría *458el efecto de entorpecer y demorar los procedimientos administrativos. D. Fernández, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, 1ra ed., Colombia, Ed. Forum, 1993, Sec. 5.2.


 Una agencia administrativa tiene el poder de emitir una citación adminis-trativa incluso para determinar si tiene jurisdicción sobre la materia bajo investigación. Okla. Press Pub. Co. v. Walling, 327 U.S. 186, 211 (1946).


 El Tribunal Supremo federal ha resuelto que “cuando un ‘subpoena’ es ob-jetado bajo el fundamento de pertinencia, la moción para que se anule tiene que ser denegada a menos que la corte de distrito determine que no hay una posibilidad razonable de que la categoría de materiales que el Gobierno solicitó producirá infor-mación relevante en general sobre el objeto de la investigación del Gran Jurado”. (Traducción nuestra.) United States v. R. Enterprices, Inc., 498 U.S. 292, 301 (1991).


 El Manual de Redacción de Informes de Auditoría de la Oficina del Contra-lor de Puerto Rico de 1992, bajo el acápite Período Cubierto y Normas Aplicables, expone que “[e]l examen se realizó de acuerdo con las normas de auditoría guberna-mental generalmente aceptadas en lo que concierne a los aspectos financieros y del desempeño o ejecución”. Pág. 12-8.


 “[U]n cliente puede mantener cuentas bancarias no consignadas en los li-bros para propósitos tales como pagar sobornos ilegales.” (Traducción nuestra.) Whit-tington, Pary, Meigs & Meigs, op. cit., pág. 415.


 Esa evidencia es la única manera de poder determinar si los negocios, ope-raciones y demás eventos económicos, bajo investigación, se realizaron conforme a los criterios establecidos, conocidos como Principios Generales Aceptados en Audito-ría (Generally Accepted Accouting Principles (GAAS)). Estos eventos y negocios de ordinario se incluyen en los estados financieros (financial statements), documentos que generalmente el auditor solicita. Una auditoría gubernamental es más amplia que una interna de entidad privada. No sólo se examinan los estados financieros, sino se determina si los programas del Gobierno han alcanzado sus objetivos y las agencias de Gobierno y empresas privadas contratantes han cumplido con las leyes y los reglamentos vigentes.
En 1974 se publicó, lo que más tarde se adoptó, como los mandamientos del GAAS. El Núm. 6 impone a todo auditor el deber de obtener evidencia suficiente y competente a través de su propia investigación, observación o solicitándola para tener una base racional sobre la cual descansar su opinión de los estados financieros bajo investigación.


 Debe llevar y conservar aquellos libros de contabilidad, documentos y cons-tancias (incluyendo expedientes de inventarios) suficientes para establecer con rea-lidad el monto del ingreso bruto y las deducciones, los créditos y otros detalles rela-cionados con las operaciones dentro y fuera de Puerto Rico, que deban aparecer en sus planillas de contribuciones sobre ingresos, y reflejar claramente el monto de sus inversiones dentro y fuera de Puerto Rico, la propiedad poseída por la corporación, y
*463el monto del capital empleado en la gestión de sus negocios dentro y fuera de Puerto Rico.
Las actividades de la corporación, no relacionadas directamente con sus propó-sitos, también están reglamentadas por el Estado. A modo de ejemplo, la cantidad máxima que pueden aportar a candidatos o partidos políticos está limitada en años eleccionarios a un máximo de dos mil quinientos dólares ($2,500). Art. 3.005 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3105. Cuando un sólo individuo posee un control mayoritario en una corporación, la contribución política realizada por él se imputa a la corporación y viceversa. Art. 3.008 (16 L.P.R.A. sec. 3108). De otra parte, se le impone al partido político que recibe la donación que informe a la Comisión Estatal de Elecciones la identificación del contribuyente, sea éste un individuo, sea una corporación. 16 L.P.R.A. sec. 3111.


 El Art. 79 del Reglamento dispone que “[t]odo expediente de subasta se mantendrá en el Archivo Central Activo y accesible, hasta la primera intervención del Contralor de Puerto Rico en éstos.”


 Según expuesto, quien recibe un sub poena del Contralor puede acatarlo. Si no lo hace, se expone a que a través del tribunal sea obligado, bajo desacato, en cuyo *465trámite puede demostrar su impertinencia. Si lo acata, esa persona es quien hace la búsqueda, en cuyo momento puede determinar que los documentos son o no pertinentes.
Distinto, en el diligenciamiento de una orden de registro judicial, un policía es quien realiza la búsqueda y, durante ésta, puede ver y leer cosas no relacionadas al objeto de la investigación.


 El mencionado Right to Financial Privacy Act of 1979, requiere que una copia de cualquier sub poena federal o emplazamiento sobre récord financieros sean entregados al cliente con una notificación completa de su derecho a objetar el sub poeña o emplazamiento en el tribunal.
Este estatuto no autoriza la supresión de evidencia como remedio a su infracción. Véanse: United States v. Frazin, 780 F.2d 1461 (9no Cir. 1986). Los tribunales, a su vez, han decbnado suprimir la evidencia cuando se ha violado el esta-tuto en el ejercicio de su poder de supervisión. United States v. Kington, 801 F.2d 733 (5to Cir. 1986); United States v. Frazin, supra. Las limitaciones que impone el esta-tuto en el uso de la información no prohíbe que el Gobierno utilice los expedientes bancarios requeridos para obtener una orden de registro judicial. 12 U.S.C. sec. 3420(a); U. St. v. Jackson, 11 F.3d 953 (10mo Cir. 1993).


 Desde Srio. de Hacienda v. Tribl. Superior, 81 D.P.R. 666, 675 (1960), ha-bíamos expresado que “[l]a objeción constitucional de los contribuyentes fundada en la violación de su derecho a la protección contra registros, incautaciones y allana-mientos irrazonables garantizado por la Sección 10 del Artículo II de nuestra Cons-titución y la Enmienda Cuarta de la Constitución Americana, carece de méritos. La relación entre dichos contribuyentes y el Banco Popular de Puerto Rico es una de acreedor y deudor. Tesorero v. Banco Comercial de P.R., 46 D.P.R. 308 [(1934)]; Rodríguez v. Corte, 42 D.P.R. 766 [(1931)]. Los libros y récords del banco son propiedad de éste. Por lo tanto, los contribuyentes carecen de interés en la propiedad de dichos documentos y no están protegidos por las disposiciones constitucionales que invocan”. (Enfasis suplido.)
Subsiguientemente, en United States v. Miller, 425 U.S. 435, 442-443 (1976), el Tribunal Supremo federal resolvió:
*466“... Los cheques no son comunicaciones confidenciales, sino instrumentos que han de ser usados en transacciones comerciales. Todos los documentos obtenidos, incluso los estados financieros y hojas de depósitos, contienen sólo información vo-luntariamente revelada a los bancos y expuesta a sus empleados en el curso ordinario del negocio. La ausencia de cualquier expectativa legítima de intimidad concerniente a la información contenida en los expediente del banco fue supuesto por el Congreso al promulgar el Bank Secrecy Act, con el propósito expreso de requerir que los expe-dientes fueran mantenidos porque éstos poseen un alto grado de utilidad en investi-gaciones y procedimientos criminales, contributivos y regulatorios.” (Énfasis y tra-ducción nuestros.)
Un año después, en Pueblo v. Domínguez Fraguada, 105 D.P.R. 537, 544-545 (1977), adoptamos expresamente los pronunciamientos de United States v. Miller, supra.


 Aún bajo el rigor de la normativa penal, un tercero, como lo es el Banco Santander, puede consentir a que esa propiedad sea registrada siempre y cuando posea una “ ‘autoridad común u otra relación suficiente con respecto a la propiedad a ser registrada’ Pueblo v. Narváez Cruz, 121 D.P.R. 429, 437 (1988). Todo banco es parte integral en cualquier negocio que conlleve la emisión de instrumentos negocia-bles, así como en su aceptación o pago. Los estados financieros y otros documentos en los cuales se reflejen los negocios entre el banco y sus clientes, son expedientes del negocio del banco. Aquí, el Banco Santander poseía suficiente “autoridad común” sobre los documentos que entregó a la Oficina de la Contralor y su consentimiento a dicho requerimiento fue válido. United States v. Miller, supra, págs. 440-441; California Bankers Assn. v. Shultz, 416 U.S. 21, 48—49 (1974).
La inmensa mayoría de los tribunales norteamericanos no han extendido la protección de la Cuarta Enmienda contra la inspección de los expedientes bancarios de los depositantes. U.S v. Phibbs, 999 F.2d 1053 (6to Cir. 1991); U.S. v. Sturman, 951 F.2d 1466 (6to Cir. 1991); Grand Jury Proceedings: Subpoenas Duces Tecum, 827 F.2d 301 (8vo Cir. 1987); U.S. v. Climbing Hill Sav. Bank, 634 F.2d 1086 (8vo Cir. 1980).


 Hemos visto que la Constitución no exige a la Contralor que, al emitir cita-ciones administrativas para requerir documentos bancarios, obtenga una orden judicial.
Ni nuestra Constitución ni la Sec. 10 de nuestra Carta de Derechos, supra, establecen una prohibición absoluta contra un registro sin una orden judicial. La Sec. 10 contiene dos (2) cláusulas independientes; cada una veda un tipo de acción gubernamental diferente. La primera cláusula reconoce el derecho del pueblo a estar libre de registros “irrazonables”; la segunda prohíbe que se emita una orden judicial que no satisfaga el requisito de causa probable. En el caso de autos, la controversia central gira en torno a si una citación administrativa del Contralor, autorizada por la Constitución sin una previa orden judicial, es irrazonable per se, dentro del sig-nificado de la primera cláusula. Obviamente la respuesta es en la negativa.
No podría ser de otro modo. Aun en el ámbito de una investigación de actividad criminal, este Tribunal ha resuelto que la razonabilidad del registro dependerá de si fue llevado a cabo en conformidad con una orden judicial válida. Pueblo v. Narváez Cruz, supra; Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Lebrón, 108 D.P.R. 324 (1979); Pueblo v. González Rivera, 100 D.P.R. 651 (1972). Sin embargo, hay una categoría de registros que son razonables, dentro del significado de esta primera cláusula, a pesar de que no existió una orden judicial previa al registro. Pueblo v. Narváez Cruz, supra; Pueblo v. Zayas Fernández, 120 D.P.R. 158 (1987); Pueblo v. Ortiz Martínez, 116 D.P.R. 139 (1985); Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982); Pueblo v. Nieves Vargas, 101 D.P.R. 263 (1973); Pueblo v. De Jesús Robles, 92 D.P.R. 345 (1965).
El requisito de una orden judicial previa al registro está unido al concepto de causa probable de la segunda cláusula de la Sec. 10 de nuestra Carta de Derechos, supra. Como explicáramos, las auditorías rutinarias que realiza la Contralor, no están necesariamente fundamentadas en la sospecha de que la entidad investigada ha cometido alguna irregularidad. Es ilógico e improcedente exigirle causa probable. Según esa tesis, si sus sub poenas son evaluados a base de los requisitos de causa probable de la segunda cláusula de la Sec. 10, éstas serían automáticamente irrazonables.

La necesidad administrativa de adquirir información para poder ejercer sus deberes de reglamentación de forma efectiva, hacen imperioso que la Contralor pueda realizar investigaciones sin tener que demostrar que ha ocurrido una violación a la ley.